Citation Nr: 1035729	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  03-25 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to service-connected fracture 
of the dorsal spine.

2.  Entitlement to service connection for an ankle disorder, to 
include as secondary to service-connected fracture of the dorsal 
spine.

3.  Entitlement to an increased disability rating for service-
connected fracture of the dorsal spine, currently evaluated as 20 
percent disabling.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active duty for training from April 1957 to 
October 1957 and in July 1979.  

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In 
June 2002, the RO denied a rating in excess of 20 percent for 
residuals of a fracture of the dorsal spine with limitation of 
motion and TDIU.  The service connection claims were denied in 
May 2004.  

In May 2007, the Board denied service connection for a rib 
disorder, a bilateral foot disorder, and a bilateral hip 
disorder.  The remaining issues as set forth above were remanded.  

In November 2009, the case was again remanded to insure that the 
Veteran was notified and given an opportunity to present evidence 
to support his claim.  He was asked to complete releases for 
medical records, to state any good cause he may have for missing 
previous examinations and to affirm that he would report for a 
future examination.  He did not respond.  He was subsequently 
sent a supplemental statement of the case (SSOC), and signed it.  
In this case, the Veteran has been notified of the need for 
further information but has not provided any additional 
information.  Consequently, the Board must proceed to decide the 
appeal on the evidence of record.  

The TDIU issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a bilateral leg disorder as the 
result of disease or injury during his active service, or as a 
result of a service-connected disability.  

2.  The Veteran does not have an ankle disorder as the result of 
disease or injury during his active service, or as a result of a 
service-connected disability.  

3.  The service-connected residuals of a fracture of the dorsal 
spine are no more than moderate and manifested by pain at 60 
degrees forward flexion, 20 degrees extension, 20 degrees lateral 
bending, bilaterally, and any rotation.  There is no ankylosis or 
incapacitating episodes.  

4.  The service-connected back disability is manifested by 
associated objective neurologic abnormalities that are no more 
than mild.  


CONCLUSIONS OF LAW

1.  A bilateral leg disorder was not incurred in or aggravated by 
active military service and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2009).  

2.  An ankle disorder was not incurred in or aggravated by active 
military service and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 101(16), 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2009).  

3.  The criteria for a rating in excess of 20 percent for the 
residuals of a fracture of the dorsal spine have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5293 (2002), 5285 (2003), 5243 
(2009).  

4.  The criteria for a 10 percent rating, and no more, for the 
objective neurologic abnormalities associated with the service-
connected back disability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.20, 4.123, 4.124, 4.124a and Code 8620 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
`
Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In a letter dated in March 2002 the RO provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claim for service connection, as well as an explanation of 
what evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  This letter was updated 
in November 2003 and January 2004, prior to adjudication of the 
claims for service connection in May 2004.  

The Veteran was not notified regarding potential ratings and 
effective dates, until March 2006, shortly after the United 
States Court of Appeals for Veterans Claims (Court) render its 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, the Veteran was not prejudiced by the untimely 
notice because the claims are being denied and neither a rating 
nor an effective date will be assigned.  

A November 2003 notice letter told the Veteran that an increased 
rating required a showing that his service-connected disability 
had gotten worse.  This was after the claim for an increase was 
adjudicated in June 2002.  In October 2006 the agency of original 
jurisdiction (AOJ) issued a notice letter that fully complied 
with the requirements of VCAA.  It informed the Veteran of the 
type of evidence necessary to substantiate his claim for an 
increased rating, as well as an explanation of what evidence was 
to be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  Thereafter, the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  This 
cured any notice defects before the AOJ readjudicated the case by 
way of a supplemental statement of the case issued in April 2010.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Thus, for the service connection and increased rating claims, the 
Board finds that VA has complied with the notice requirements of 
VCAA and has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the service connection and increased rating 
appeals without a remand for further notification.  

The Board also finds that VA has developed all relevant facts to 
the extent possible without the Veteran's further cooperation.  
The Veteran's service medical records have been obtained.  His 
available post-service treatment records, including VA clinical 
records, have also been obtained.  The Veteran has had a VA 
examination and a medical opinion has been obtained.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service Connection

In his notice of disagreement the Veteran explained that while 
waiting to do a PLF (parachute landing fall) he was snatched off 
a platform 20 feet up.  He landed on one leg with the other leg 
twisted behind his back.  He was taken to a hospital and treated.  
Six months after discharge, a fluid cyst developed in his right 
foot.  He went to a VA Medical Center (MC) 3 times between 1979 
and 1984, because the problem recurred.  He wrote that the 
problem had returned and he had infections for one year and was 
getting treatment at another VAMC.  He asserted that the original 
injury site had been aggravated and it was swelling with fluid 
and painful.  Standing and walking were problems.  He used a cane 
and was on medication.   

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2009).  Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his service-
connected disability is not competent evidence as to the issue of 
medical causation.  See 38 C.F.R. § 3.159 (2009); see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).

Service treatment records show the Veteran fell from a jump tower 
in July 1979 and injured his back.  He subsequently made 5 more 
jumps.  Back pain persisted.  X-rays disclosed a compression 
fracture of vertebra D12 (33 percent crushed).  Subsequent X-rays 
showed some healing.  In July 1979, a clinical note reviewed the 
Veteran's complaints of back pain.  There was no radiation into 
the legs.  The service treatment records do not show any 
complaints, findings, or diagnoses referable to the Veteran's 
legs or ankles.  

On VA examination, in May 1980, the Veteran recounted his back 
injury and current symptoms.  There were no leg or ankle 
complaints.  He was able to bend forward, reaching about 4 inches 
from the floor.  There was discomfort in the dorsal region, but 
no radiation.  He stood on his toes readily and squatted well on 
both heels without difficulty.  Straight leg raising went to 80 
degrees and was negative, bilaterally.  The examiner commented 
that the hips, knees, ankles and feet were unrestricted and 
symptom free.  There was no muscular atrophy, weakness or gross 
musculoskeletal disproportions manifested in either of the lower 
extremities.  There was good and equal strength of the 
extremities on motions against resistance.  The diagnosis was 
residuals compression fracture lower dorsal (D12) with mild 
limitation of motion in the dorsolumbar regions.    

The Veteran reports that he has received all his care from VA 
facilities and VA clinical notes have been obtained.  They 
primarily address the Veteran's heart and other disorders not at 
issue.  The Board finds that the records not discussed below are 
not relevant to the claims.  

VA hospital records show that a coronary artery bypass-graft was 
done in April 2000.  The coronary arteries were by-passed with a 
long segment of the right long saphenous vein, harvested from the 
ankle up to the distal thigh.  

Service connection for coronary artery disease and bilateral knee 
condition as secondary to the residuals of a fracture of the 
dorsal spine was denied in March 2001.  The Veteran did not 
appeal.  

A VA clinical note, dated in February 2002, shows the Veteran had 
multiple medical problems.  He was status post coronary artery 
bypass graft and complained of bilateral leg pain and "nodules" 
in both calves.  He reported pain from the knees to the ankles 
after 30 minutes standing.  Physical examination disclosed 
bilateral lower extremity subcutaneous chronic thrombosed 
varicosities, which were nontender with no edema.  The writer was 
unsure whether the bilateral leg pain was related to lesions of 
the back and unsure of the relation to pain.  Follow-ups were 
recommended.  

A January 2003 VA podiatry assessment note reflects the feet were 
cool to the touch.  Dorsal hair growth was absent bilaterally.  
Dorsalis pedis pulses were palpable, but the posterior tibial 
pulse was not.  Nails were thick and dystrophic.  The assessment 
was mycocis and signs of peripheral vascular disease.  There were 
similar findings in August 2003.  

When seen at the cardiology outpatient clinic, in February 2003, 
the Veteran reported walking 0.25 miles before stopping due to 
calf pain (right worse than left).  Physical examination 
disclosed the lower extremities had pitting edema that was trace 
on the left and 1+ on the right.  Femoral pulses were 1+ on the 
left and 2+ on the right.  The examiner was unable to palpate 
posterior tibial or dorsalis pedis pulses, bilaterally.   

VA clinical notes for October 2003 show the Veteran was walking 2 
to 3 blocks.  By December 2003, he was walking 2.5 miles without 
difficulty, stopping for fatigue.  Leg swelling was reported.  In 
March and April 2004, it was reported that he was walking 2 miles 
without difficulty.  

A VA social work note reflects that, in June 2004, the Veteran 
stated that he was continuing to struggle with pain and 
discomfort.  He stated that he had back, hip, ankle and foot 
problems that were getting worse.  He related that he was a 
paratrooper in service and the jumps he made damaged his body.  
He was worried that his problems were getting worse.  The social 
worker did not express an opinion as to the merits of the claims.  

On return to the VA cardiology outpatient clinic, in January 
2005, the Veteran's lower extremities had trace to 1+ edema, 
bilaterally.  However, the right was disproportionately greater 
than the left, with swelling particularly over the dorsum of the 
right foot.  There was tenderness over the dorsum of the right 
foot.  No right lower extremity cords were palpated or calf 
tenderness found.  Dorsalis pedis and posterior tibial pulses 
were 1-2+, bilaterally.  His medical history was reviewed.  The 
assessment was current disproportionate right foot/leg swelling.   

A venous duplex examination in April 2005 showed normal 
compression and a pulsitile venous flow.  There was no evidence 
of deep vein thrombosis in either leg.  

In May 2005, magnetic resonance imaging (MRI) of both legs 
disclosed soft tissue swelling consistent with cellulitis.  There 
was also tenosynovitis of the medial tendons.  

The Veteran did report for a VA joints examination in June 2005.  
The claims file was reviewed.  The Veteran discussed his history.  
He was injured in a training accident, when he fell 20 feet from 
a tower.  Initial evaluation did not disclose any problem, so he 
did some more jumps, before it was realized that he had a 
compression fracture of vertebra T12.  He reported that his back 
had not been the same since and he had chronic back pain for his 
whole life.  The pain reportedly had been getting worse and 
worse.  It limited his ability to walk and he had to use a walker 
to get around.  He described radiating pain into the buttocks and 
lateral thighs.  He had no limitations due to repetitive motions 
or flare-ups, or incapacitating episodes.  He denied bowel or 
bladder incontinence.  He stated that his back was severely 
painful every day and his legs felt weak at times.  

The examiner noted that the Veteran walked with a walker, in a 
somewhat hunched over fashion.  He was able to walk without the 
walker but had a slow gait.  There was a somewhat abnormal 
thoracolumbar junction area with some extra kyphosis and some 
extra lumbar lordosis.  He was tender to palpation over the 
spinous processes of the lower thoracic and lumbar spine areas.  
There was paraspinal muscle spasm and tenderness to palpation.  
He said that he could not heel or toe walk, as it hurt too much.  
Back motion was measured.  Patellar and Achilles tendon reflexes 
were both diminished at 1+.  Straight leg raising caused pain in 
the buttocks at 40 degrees on both sides.  Pain did not radiate 
down the legs.  Other neurological findings were normal.  
Babinski's sign was down-going with no evidence of clonus.  Ankle 
dorsiflexion and plantar flexion, and extensor hallucis longus 
strength was 5/5.  There was no obvious quadriceps, hamstring, or 
hip flexor weakness.  There was 5/5 strength throughout.  There 
was no atrophy.  X-rays disclosed residuals of a T12 compression 
fracture.  

The examiner expressed the opinion that the Veteran had residuals 
of a T12 compression fracture and the condition had gotten worse 
as the Veteran had gotten older.  He now had evidence of 
neurogenic claudication.  He did not have myelopathic symptoms at 
this point.  Claudication means limping or lameness.  Neurogenic 
claudication means claudication accompanied by pain and 
paresthesias in the back, buttocks, and legs that is relieved by 
stooping, caused by mechanical disturbances due to posture or by 
ischemia of the cauda equina.   DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 338 (28th ed., 1994).  

Other diagnoses included mild diffuse arthritis of the feet.  The 
examiner expressed the opinion that this was not due to the 
Veteran's time in the military.  The examiner did not feel it was 
related to his back condition.  There was a diagnosis of mild 
bilateral knee arthritis.  The examiner did not feel this was due 
to his back condition nor related to his parachuting, but was 
rather a more diffuse degenerative condition.  Mild bilateral hip 
arthritis was also included in the impression.  The examiner 
restated that he believed most of the Veteran's symptoms were 
actually due to neurogenic claudication.  It was felt the Veteran 
had little symptoms from his very mild hip osteoarthritis.  The 
examiner did not feel the hip arthritis was due to his back 
condition nor related to his parachuting, but was rather a more 
diffuse degenerative condition.  The examiner did associate pain 
in the ribs with the compression fracture, although palpation 
around the ribs did not reveal any tenderness.  As for the 
Veteran's feet, he did have somewhat flat feet at rest, but did 
not have an acquired flat foot deformity.  The examiner expressed 
the opinion that the Veteran did not have an acquired flat foot 
deformity and that the symptoms were from a relatively normal 
anatomic makeup of his feet.  The examiner concluded it was not 
related to parachuting or service.  

In February 2009, a VA physician reviewed the claims folder and 
provided a medical opinion.  In 1979, the Veteran incurred a 
compression fracture of vertebra L1.  Subsequent examination 
disclosed a mild limitation of motion and slight kyphosis.  There 
were no bladder or bowel symptoms.  There was a question of 
spinal stenosis.  The Veteran had L5-S1 radiculopathy, manifested 
by paresthesias to the left calf and dorsum of the left foot.  
Records reveal he recently began experiencing swelling over the 
dorsum of the right foot with tenderness.  Pulses were equal, 
bilaterally.  Degenerative disc disease was noted at L5-S1, which 
would correspond to the complaints of the left calf and dorsum of 
the left foot.  The latter finding of disc degeneration would in 
no way give rise to symptoms of the right lower extremity.  A 
cause and effect relationship between the Veteran's current 
neurological symptoms with the history of injury in 1978 was 
difficult to equate because of the length of time from the 
original injury to the present complaint.  The symptoms 
experienced by the Veteran clinically were not related to the 
compression fracture, which has been present for many years, and 
which according to the records revealed no neurological problem 
at the time of injury.  It was concluded that it was less likely 
than not (less than 50 percent probability) that the Veteran's 
current neurological symptoms were related to the compression 
injury experienced in 1979.    

Conclusion

The Veteran feels that he has ankle and leg disabilities stemming 
from his injury in service.  Considering first the matter of 
direct service connection, we note that the Veteran reports ankle 
and leg injuries at the time of the fall.  However, there was no 
report of leg or ankle symptoms in service or on VA examination 
shortly after service, or for many years after service.  Evidence 
of a prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  More significantly for this case, the Board 
finds that since the Veteran was examined for injury residuals 
and there was no evidence of leg or ankle injury residuals, the 
service treatment records and the post service VA examination 
provide positive evidence showing that there were no other 
residuals.  These medical findings shortly after the injury 
outweigh the Veteran's recollection of events years ago.  Thus, 
the Board finds that there is no credible lay evidence of 
continuing leg or ankle symptoms connecting the current 
disability to the injury in service.  

Further, this claim is not supported by the medical record.  The 
record does not disclose any connection either by direct injury 
in service or as secondary to the service-connected back 
disorder.  There is no competent medical opinion supporting a 
connection.  To the contrary, VA obtained a medical opinion and 
that opinion was against a connection.  

In this case, the medical records and reports form a 
preponderance of the evidence.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Rating

The Veteran disagrees with the 20 percent rating assigned his 
service-connected back fracture.  He reports that he has pain, 
discomfort and physical limitations, which he feels warrant a 
higher rating.  In November 2003, he told a VA social worker that 
his back problems were getting worse.  

Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2009).  
However, the most probative evidence of the degree of impairment 
consists of records.  

A November 1998 rating decision increased the rating for the 
service-connected back disorder to 20 percent under diagnostic 
codes 5285 and 5293.  The rating criteria changed during the 
progress of this claim.  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the course 
of the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held 
that, where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2009).  A review of the record 
demonstrates that the RO considered the old and new criteria for 
rating disabilities of the spine, and the Veteran was made aware 
of the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to September 26, 2003, Code 5285 provided that vertebral 
fracture residuals would be rated based on limitation of motion, 
with an additional 10 percent rating if there is demonstrable 
deformity of vertebral body.  This 10 percent rating was assigned 
for each segment of the spine, cervical, dorsal, or lumbar, in 
which there were one or more vertebral bodies demonstrably 
deformed by fracture residuals; except that the additional 10 
percent could not be assigned for more than one segment by reason 
of involvement of only the first or last vertebrae of an adjacent 
segment.  In this case, the RO had already assigned a rating in 
excess of 10 percent for the vertebral deformity.  Thus, a higher 
rating could not be assigned under Code 5285.  38 C.F.R. Part 4, 
Code 5285 (2002).  

Prior to September 23, 2002, intervertebral disc syndrome, 
postoperative, cured, was rated as noncompensable.  A 10 percent 
rating was assigned where the condition was mild.  A 20 percent 
rating was granted for a moderate condition with recurring 
attacks.  A 40 percent rating required a severe condition with 
recurring attacks and intermittent relief.  The highest rating 
assignable under this code was 60 percent which required a 
pronounced condition with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  
38 C.F.R. Part 4, Code 5293 (2002).  

As of September 23, 2002, an intervertebral disc syndrome could 
be rated on incapacitating episodes.  This diagnostic code was 
later changed to 5243.  It defined an incapacitating episode as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Code 5243, Note (1) 
(2009).  The evidence here does not disclose any episodes that 
would meet this definition or qualify for rating under these 
criteria.  

Effective September 26, 2003, (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes) 
the general rating formula for diseases and injuries of the spine 
will be as follows, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease:  
      Unfavorable ankylosis of the entire spine will be rated as 
100 percent disabling; 
      Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
      Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine will be 
rated as 40 percent disabling; 
      Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine will be 
rated as 30 percent disabling;
      Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis will be rated as 20 percent 
disabling; 
      Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height will be rated as 10 percent 
disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest 
five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2009).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed 
the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  38 C.F.R. § 4.40 listed several factors to 
consider in evaluating joints including inability to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss due 
to pain was a consideration, as well as weakness, which was an 
important consideration in limitation of motion.  38 C.F.R. 
§ 4.40 (2009).  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal; (b) More movement 
than normal; (c) Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or atrophy of 
disuse; instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations. 38 C.F.R. § 4.45 (2009).  



Background

The Veteran had a VA spine examination in April 2002.  The claims 
folder was reviewed.  The Veteran's history was discussed.  He 
had fallen from a 20 foot tower and sustained a wedge fracture of 
a vertebra.  He reported worsening back pain over the years.  He 
currently experienced daily low back pain, which was worse with 
changes in the weather.  Ibuprofen afforded some relief.   He was 
able to walk up to half a block before stopping due to pain.  He 
occasionally used a cane for ambulation.  Examination disclosed 
mild lordosis of the lumbar spine.  There was no other 
appreciable joint deformity.  Palpation disclosed moderate 
tenderness in the lower thoracic and upper lumbar spine, greater 
over the spinous process than over the paraspinal musculature.  
He had 5/5 motor strength in hip flexion and extension, 
bilaterally.  Spine flexion went to 80 degrees, where further 
motion was limited by pain.  He had full extension to 30 degrees 
without limitation.  Lateral bending was limited by pain at 20 
degrees, bilaterally.  Rotation was limited by pain at 25 
degrees, bilaterally.  The summary was L1 spine compression 
fracture.  It was noted that the X-ray study showed an anterior 
wedge compression fracture at L1.  

The report of the VA spine examination in June 2003 shows the 
claims file was reviewed.  The Veteran's history was reviewed.  
He was currently having back pain and used a cane, partly because 
of his back and partly because of his cardiac history.  Physical 
examination showed normal lordosis of the spine.  There was no 
spasm on palpation.  Paraspinal muscles were without pain on 
palpation.  Forward flexion went to 100 degrees.  Extension went 
to 30 degrees with some pain at extension.  Lateral bending was 
40 degrees and rotational bending was 40 degrees.  All motions 
produced mild pain at the extremes of motion.  Review of his 
neurologic functions showed motor strength was 5/5 in the L3-S1 
distribution, bilaterally, but slightly decreased throughout the 
dorsum of his foot on the right side.  Sensation was intact 
throughout both feet, on the dorsum and plantar surfaces.  There 
were no ulcerative areas or scars.  Proprioception was normal.  
The Babinski response was normal with toes down-going.  He has a 
2+ and symmetrical patellar and Achilles reflexes, bilaterally.  
He was able to detect a small monofilament bilaterally both at 
the dorsum and plantar surfaces of his feet.  X-rays revealed an 
old L1 compression fracture with some mild spondylosis throughout 
the lumbar spine.  The assessment was lumbar spondylosis, post L1 
compression fracture.  The Veteran was said to have some mild 
limitations of motion.  The examiner specified that there was no 
evidence of peripheral neuropathy and the Veteran was 
neurologically intact.   The examiner expressed the opinion that 
although the Veteran could not perform work requiring heavy 
lifting more than 20 pounds, he could perform desk type work, so 
he was not unemployable.     

The Veteran was afforded a VA joints examination in June 2005.  
The claims file was reviewed.  The Veteran discussed his history.  
He was injured in a training accident, when he fell 20 feet from 
a tower.  Initial evaluation did not disclose any problem, so he 
did some more jumps, before it was realized that he had a 
compression fracture of vertebra T12.  He reported that his back 
had not been the same since and he had chronic back pain for his 
whole life.  The pain had been getting worse and worse.  It 
limited his ability to walk and he had to use a walker to get 
around.  He described radiating pain into the buttocks and 
lateral thighs.  He had no limitations due to repetitive motions 
or flare-ups, or incapacitating episodes.  He denied bowel or 
bladder incontinence.  He stated that his back was severely 
painful every day and his legs felt weak at times.  

On examination, the Veteran was noted to walk with a walker, in a 
somewhat hunched over fashion.  He was able to walk without the 
walker but with a slow gait.  There was a somewhat abnormal 
thoracolumbar junction area with some extra kyphosis and some 
extra lumbar lordosis.  He was tender to palpation over the 
spinous processes of the lower thoracic and lumbar spine areas.  
There was paraspinal muscle spasm and tenderness to palpation.  
He said that he could not heel or toe walk, as it hurt too much.  
Passive and active back motions were equivalent.  He was able to 
flex forward to 80 degrees, with pain starting at 60 degrees.  He 
could extend 20 degrees with pain starting at 20 degrees.  He 
could laterally bend to the left and right, 20 degrees with pain 
starting at 20 degrees.  If he rotated at all, he had pain, but 
he was able to rotate to 20 degrees.  Patellar and Achilles 
tendon reflexes were both diminished at 1+.  Straight leg raising 
caused pain in the buttocks at 40 degrees on both sides.  Pain 
did not radiate down the legs.  Other neurological findings were 
normal.  Babinski's sign was down-going with no evidence of 
clonus.  Ankle dorsiflexion and plantar flexion, and extensor 
hallucis longus strength was 5/5.  There was no obvious 
quadriceps, hamstring, or hip flexor weakness.  There was 5/5 
strength throughout.  There was no atrophy.  X-rays disclosed a 
T12 compression fracture anteriorly with degenerative disc 
disease between the 11th and 12th throacic vertebrae, and at 
least a 50 percent collapse of the anterior T12 vertebral body 
with focal kyphosis of 20-25 degrees in that region.  There was 
diffuse, mild degenerative disk disease throughout the 
lumbosacral spine and mild facet arthrosis throughout.  There was 
some relative straightening of the lumbar lordosis.  The 
pertinent impression was residuals of a T12 compression fracture.  
The examiner expressed the opinion that the condition had gotten 
worse as the Veteran had gotten older.  He now had evidence of 
neurogenic claudication.  He did not have myelopathic symptoms at 
this point.  

Claudication means limping or lameness.  Neurogenic claudication 
means claudication accompanied by pain and paresthesias in the 
back, buttocks, and legs that is relieved by stooping, caused by 
mechanical disturbances due to posture or by ischemia of the 
cauda equina.   DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 338 
(28th ed., 1994).  

Conclusion

Considering the criteria in effect when the current claim was 
initiated, a 20 percent rating is appropriate for a moderate 
condition with recurring attacks.  The next higher rating is 40 
percent, which requires a severe condition with recurring attacks 
and intermittent relief.  A 60 percent rating requires a 
pronounced condition with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent relief.  
38 C.F.R. Part 4, Code 5293 (2002).  While the Veteran may feel 
that his condition warrants a higher rating, the medical findings 
clearly establish that he does not have the neurologic deficits 
or other disc symptoms associated with a severe or a pronounced 
condition.  The medical findings show that the disability is no 
more than moderate and does not warrant a higher evaluation under 
these criteria.  

Turning to the new rating criteria, we see that the most recent 
examination of the Veteran's back motion disclosed forward 
flexion with pain starting at 60 degrees, extension with pain 
starting at 20 degrees, lateral bending with pain starting at 20 
degrees, bilaterally, and rotation to 20 degrees with pain.  
These limitations do not approximate the limitation of flexion to 
30 degrees or less, which is required for a higher rating under 
the new criteria.  38 C.F.R. § 4.7.  A higher rating could also 
be assigned for ankylosis, which is a fixation of the joint so it 
does not move.  However, the motion demonstrated on examination 
is clearly not analogous to ankylosis.  38 C.F.R. § 4.20.  Thus, 
the criteria for a higher rating have not been met.  

Here, again, the Board has considered the Veteran's assertions 
that worsening disability should be assigned a higher rating.  
Nevertheless, the objective findings of the trained medical 
personnel are substantially more probative in determining the 
extent of the disability and whether it meets the criteria for a 
higher rating.  In this case, the medical findings form a 
preponderance of evidence that establishes that the Veteran's 
disability does not approximate any applicable criteria for a 
higher rating.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  

The Board has considered the issues raised by the Court in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings 
should be assigned.  We conclude that the service-connected back 
disability has not significantly changed and uniform rating is 
appropriate in this case.  At no time during the rating period 
has the disability exceeded the criteria for a 20 percent rating.  

The change that became effective September 26, 2003, provide for 
separate rating of any associated objective neurologic 
abnormalities.  On the June 2005 VA examination, the examiner 
expressed the opinion that the Veteran had neurogenic 
claudication due to his service-connected compression fracture.  
Objective neurologic findings included diminished patellar and 
Achilles deep tendon reflexes at 1+ and pain on straight leg 
raising.  These associated objective neurologic abnormalities 
warrant an additional, separate 10 percent rating, being 
analogous to a mild neuritis rated under diagnostic code 8620.  
38 C.F.R. §§ 4.20, 4.124a (2009).  A higher rating would require 
moderate symptoms, but the examination showed the reflexes, while 
diminished, were present and there was normal muscle strength at 
5/5 throughout, with no atrophy.  Cf. 38 C.F.R. §§ 4.123, 4.124 
(2009).  Thus, the Board finds that the associated objective 
neurologic abnormalities are no more than mild and warrant no 
more than a 10 percent evaluation.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2009) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009).  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
for each of the service-connected disabilities evaluated in this 
decision, the disability manifestations are adequately 
compensated by the rating schedule.  The evidence does not 
present such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In 
this regard, the Board finds that there has been no showing by 
the Veteran that any of these service-connected disabilities has 
resulted in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated by 
the rating schedule.  

The mere assertion or evidence that a disability interferes with 
employment would not necessarily require extraschedular 
consideration.  The rating schedule is itself based upon the 
average impairment of earning capacity due to diseases, and 
application of the schedule clearly recognizes that the rated 
disabilities interfere with employment. 38 U.S.C. § 1155.  
Accordingly, the fact that a disability interferes with 
employment generally would not constitute an "exceptional or 
unusual" circumstance rendering application of the rating 
schedule impractical.  Rather, the provisions of section 
3.321(b)(1) would be implicated only where there is evidence that 
the disability picture presented by a Veteran would, in the 
average case, produce impairment of earning capacity beyond that 
reflected in VA's rating schedule or would affect earning 
capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 
(Aug. 16, 1996).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for a bilateral leg disorder, to include as 
secondary to service-connected fracture of the dorsal spine, is 
denied.  

Service connection for an ankle disorder, to include as secondary 
to service-connected fracture of the dorsal spine, is denied.  

An increased disability rating for service-connected fracture of 
the dorsal spine, currently evaluated as 20 percent disabling, is 
denied.  

A 10 percent rating for the objective neurologic abnormalities 
associated with the service-connected back disability is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.  



REMAND

TDIU is based on the impact of the claimant's service-connected 
disabilities.  Since this decision increases the overall rating, 
the agency of original jurisdiction (AOJ) should consider the 
TDIU claim in light of the grant in this decision.  

Moreover, as noted above, in accordance with VCAA, VA has a duty 
to notify and assist claimants in substantiating claims for VA 
benefits.  Although the Veteran's original claim was for an 
increased rating and TDIU, the VCAA notice told him what was 
needed for service connection.  This was partially corrected and 
the Veteran was told what was needed for an increased rating.  
However, the Board's search of the record does not disclose any 
notice as to what the Veteran must show to establish entitlement 
to TDIU.  Thus, there is no VCAA compliance in relation to the 
TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  A notice that fully complies with the 
VCAA requirements for a TDIU claim must be 
sent to the Veteran.  It should explain 
the type of evidence necessary to 
substantiate his TDIU claim, as well as an 
explanation of what evidence was to be 
provided by him and what evidence the VA 
would attempt to obtain on his behalf.  

2.  Thereafter, the AOJ should readjudicate 
the TDIU claim in light of any evidence added 
to the record.  If the benefit sought on 
appeal remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


